
	
		I
		112th CONGRESS
		2d Session
		H. R. 5235
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Bayhydur BL
		  5335.
	
	
		1.Bayhydur BL 5335
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Hexanedioic acid, dihydrazide, polymer with
						5-amino-1,3,3-trimethylcyclohexanemethanamine, 1,3-butanediol and
						1,1'-methylenebis[4-isocyanatocyclohexane], Me Et ketone oxime- and
						polyethylene glycol mono-Me ether-blocked (CAS No. 200295–51–8), in aqueous
						solution (Bayhydur BL 5335) (provided for in subheading
						3909.50.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
